GARDEN, JUDGE:
The claimant is a physician from Spencer, West Virginia, who rendered professional services periodically from February 5, 1976, through June 29, 1976, to one Archie Hackett, a patient at Spencer State Hospital. Claimant’s statement for services was not submitted to respondent until August 30, 1976, but, for some reason not apparent on the record, the statement was not paid.
Respondent, by its Amended Answer, admits the validity of the claim and that the services were necessary and reasonable in amount. The pleading further reveals that at the close of fiscal year 1976-77, the respondent expired the sum of $171.74 in the account from which claimant’s statement should have been paid. The claim is thus controlled by this Court’s decision in Airkem Sales and Service v. Department of Mental Health, 8 Ct. Cl. 180 (1971), and for the reasons set forth in that opinion, this claim must be denied.
Claim denied.